Citation Nr: 9922371	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  95-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of chondromalacia patella, right knee, post-
partial medial meniscectomy, currently evaluated as 10 
percent disabling.

2.  Evaluation of chondromalacia patella, left knee, 
currently evaluated as 10 percent disabling.

3.  Evaluation of residual injury to the left wrist, 
currently assigned a noncompensable evaluation.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1969 to 
December 1971 and from June 1973 to September 1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1993 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  Jurisdiction currently resides with the New 
Orleans, Louisiana, RO.

In his June 1995 VA-Form 9 Appeal to the Board of Veterans' 
Appeals, the appellant withdrew his appeal as to a claim for 
an increased evaluation for a ruptured tendon in the right 
hand with thumb weakness, evaluated as 10 percent disabling.  
In an April 1998 statement in support of the claim, he 
reiterated his satisfaction with the current evaluation.  
Accordingly, this issue is withdrawn.  38 C.F.R. § 20.204 
(1998).

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) in its February 1998 
Supplemental Statement of the Case.  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).

In an April 1998 statement in support of the claim, the 
appellant stated that due to pain, side effects of pain 
medication, and lack of rest related to his disabilities, he 
could not accomplish mental or physical work.  He had not 
worked in over 11/2 years and did not know if he would ever be 
able to again.  The Board finds that this statement is an 
informal claim for a total rating for compensation based on 
individual unemployability.  Based on the evidence in the 
record, it seems that the RO has not had an opportunity to 
act upon the claim.  The Board refers the issue to the RO to 
take appropriate action with respect to this claim, as the 
Board does not have jurisdiction over this claim.  This 
includes sending the veteran a Form 21-8940 for completion.  
Jurisdiction does indeed matter and it is not "harmless" 
when the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. 
Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. 
App. 208 (1998).  An application that is not in accord with 
the statute shall not be entertained.  38 U.S.C.A. § 7108 
(West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).  The 
veteran should be informed of any determination by separate 
letter that includes notification of appellate rights.  
38 C.F.R. § 3.103 (1998).  If there is any intent to appeal, 
there is an obligation to file a notice of disagreement and 
a substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1998).


FINDINGS OF FACT

1.  Chondromalacia patella, right knee, post partial medial 
meniscectomy is manifested by no more than periarticular 
pathology productive of painful motion that is not the 
functional equivalent of a compensable restriction in range 
of motion.

2.  Chondromalacia patella, left knee is manifested by no 
more that periarticular pathology productive of painful 
motion that is not the functional equivalent of a compensable 
restriction in range of motion.

3.  A residual injury to the left wrist is manifested by a 
functional impairment indicative of no more than a minimal 
decrease in range of motion and complaints of pain.


CONCLUSIONS OF LAW

1.  Chondromalacia patella, right knee, post partial medial 
meniscectomy is no more than 10 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (1998).

2.  Chondromalacia patella, left knee is no more than 10 
percent disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (1998).

3.  Residual injury to the left wrist is 10 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for chondromalacia patella of the right 
knee status-post partial medial meniscectomy was granted in 
December 1993.  A 10 percent evaluation was assigned in 
conjunction with a convalescent rating pursuant to 38 C.F.R. 
§ 4.30.  Service connection for chondromalacia patella of the 
left knee was granted in December 1993 and a 10 percent 
evaluation was assigned.  Service connection for residuals of 
a left wrist injury was granted in December 1993 and a 
noncompensable evaluation was assigned.  The appellant has 
alleged that higher evaluations (he alleges 20 percent) are 
warranted as to his knees and that a compensable evaluation 
is warranted as to his left wrist.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from all identified private and 
VA Medical Center treatment sources and VA examinations were 
conducted in December 1992, July 1997 and September 1998.  
Furthermore, there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.  In a February 1999 statement in 
support of the claim, the appellant alleged that treatment 
regarding his knees had not been mentioned in prior 
decisions, and he indicated that he was taking pain 
medication and receiving cortisone shots.  Records that 
indicate this treatment have been associated with the claims 
folder.  The Board has reviewed these same records in their 
entirety.  The Board has also considered the appellant's 
allegation that the September 1998 examination was inadequate 
for rating purposes.  Contrary to the appellant's assertion, 
the physician reported extensive findings.  The Board finds 
this examination adequate for appellate purposes.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board has continued the issues on 
appeal as entitlement to an increased evaluation since 
service connection has been granted.  The appellant is not 
prejudiced by this naming of the issue.  The law and 
regulations governing the evaluation of the disability is the 
same regardless of how the issue has been phrased.  Although 
the Board is not addressing the thumb issue, it was the 
subject of a Statement of the Case instead of a Supplemental 
Statement of the Case and the appellant withdrew the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disabilities addressed have not 
significantly changed and uniform evaluations are appropriate 
in this case.

The Board has also considered the application of 38 C.F.R. 
§ 4.40 and 4.45 when rating these disabilities.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.


Right and Left Knees

The appellant has contended that his right and left knee 
disabilities each warrant a 20 percent evaluation.  He has 
described great pain and tenderness in both knees.  He cannot 
stoop, squat, climb stairs, kneel down or walk for any long 
distances.

The appellant knees are currently evaluated under Diagnostic 
Code 5257, which provides disability evaluations for other 
impairments of the knee.  For severe recurrent subluxation or 
lateral instability, a 30 percent rating is warranted.  For 
moderate recurrent subluxation or lateral instability, a 20 
percent rating is warranted.  For slight recurrent 
subluxation or lateral instability, a 10 percent rating is 
warranted.

The Board has also considered whether any other Diagnostic 
Codes might apply that would afford the appellant a higher 
evaluation.  Limitation of flexion of the leg under 
Diagnostic Code 5260 provides for a 30 percent evaluation 
with flexion limited to 15 degrees; a 20 percent evaluation 
for flexion limited to 30 degrees; a 10 percent evaluation 
for flexion limited to 45 degrees; and a noncompensable 
evaluation for flexion limited to 60 degrees.  

Diagnostic Code DC 5261 provides for disabilities involving 
limitation of extension of the leg.  With extension limited 
to 45 degrees, a 50 percent evaluation is warranted.  With 
extension limited to 30 degrees, a 40 percent evaluation is 
warranted.  With extension limited to 20 degrees, a 30 
percent evaluation is warranted.  With extension limited to 
15 degrees, a 20 percent evaluation is warranted.  With 
extension limited to 10 degrees, a 10 percent evaluation is 
warranted.  When extension limited to 5 degrees, a 
noncompensable evaluation is assigned.  

With regard to the right knee (post-partial medial 
meniscectomy) only, the Board has considered Diagnostic Code 
5258 which assigns a 20 percent evaluation for dislocated 
semilunar cartilage with frequent episodes of locking, pain 
and effusion into the joint.  Additionally, Diagnostic Code 
5259 provides for a 10 percent evaluation for removal of the 
semilunar cartilage that is symptomatic.

Also with regard to the right knee, residuals of surgery can 
also be rated to include a Diagnostic Code related to the 
post-surgical scar if applicable.  Diagnostic Code 7804 
provides for a 10 percent evaluation for superficial scars 
that are tender and painful on objective demonstration.

Absent evidence of ankylosis in the knees, impairment of the 
tibia and fibular or genu recurvatum, no other Diagnostic 
Codes pertaining to the knee apply.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (1998).  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
If a claimant has a disability rating under Diagnostic Code 
5257 for instability of the knee and there is also X-ray 
evidence of arthritis and limitation of motion severe enough 
to warrant a zero-percent rating under Diagnostic Code 5260 
(limitation of flexion) or Diagnostic Code 5261 (limitation 
of extension), a separate rating is available under the 
Diagnostic Codes for arthritis (5003 or 5010).  VAOPGPREC 23-
97 (1997).  A separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59 (1998).  VAOPGPREC 9-98 (1998).

The provisions of 38 C.F.R. § 4.59 (1998) further clarify 
that with any form of arthritis, painful motion is an 
important factor of disability.  The facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
Muscle spasm will greatly assist the identification.  The 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.

Diagnostic Code 5003-5010 for degenerative arthritis 
(hypertrophic or osteoarthritis) provides that for 
degenerative arthritis established by X-ray findings, it will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected, to be combined, not added.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
rating is provided for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent rating 
is provided for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  The 20 percent 
and 10 percent ratings based on X-rays findings are not to be 
combined with ratings based on limitation of motion, and will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

In service the appellant had complained of left knee pain in 
October 1990.  There was moderate effusion with palpable 
crepitance beneath the patella with patella range of motion.  
There was a slight degree of minimal and lateral joint line 
tenderness.  McMurray testing was negative.  Ligamentous 
stability was grossly normal and pivot shift was negative.  
On X-ray there was very early mild spurring about the medial 
aspect of the knee joint but nothing out of the ordinary.  An 
orthopedic evaluation in November 1990 identified patellar 
femoral syndrome in the left knee.  There was no edema or 
effusion.  Active range of motion was between 0-120 degrees.  
There was no laxity to varus/valgus stress.  There was no 
joint line pain.  There was positive patellar femoral 
grinding with crepitation.  On X-ray there was osteophyte 
formation at multiple sites around the left knee joint 
consistent with a mild degenerative arthritic process. 

A partial medial meniscectomy was performed on the right knee 
in March 1992.  In July 1992 the appellant reported that the 
right knee had improved initially but then something 
"popped" and he had a recurrence of pain.  There was no 
effusion.  He had full active range of motion and mild 
crepitus.  In August 1992 the right knee was tender along the 
medial aspect and joint line.  He had full range of motion 
and a mild varus deformity.  X-rays showed osteophyte 
formation medially.  Degenerative joint disease was 
diagnosed.

A VA examination was conducted in December 1992.  Pain and 
tenderness was noted in both knees with reduced range of 
motion.  Range of motion on the right was between 0-128 
degrees.  On the left it was between 0-119 degrees.  Under 
the heading "swelling," the examiner noted measurements of 
40 cm. on the right and 39.5 cm. on the left.  Degenerative 
joint disease in both knees was diagnosed.

He was seen for an orthopedic evaluation in January 1993 by 
Dr. Atkins.  On examination his gait was normal.  The right 
knee was slightly bowed.  There was full range of motion and 
no quadriceps weakness.  There was mild patellofemoral and 
joint crepitus.  There was 1cm. of atrophy in the right lower 
thigh.  There was less varus on the left knee and more 
profound crepitus.  There was a slight medial wobble of each 
knee on stress.  X-rays revealed medial compartment narrowing 
and mild lipping of the medial tibia.  Changes were more 
marked on the right though not severe.  

In March 1995 he was seen at a VA facility.  The appellant 
complained of bilateral knee pain.  There was no gross 
swelling of the knees.  There was crepitus on range of motion 
of both knees.  X-rays of both knees revealed osteoarthritic 
changes with osteophyte formation and some minimal medial 
joint space narrowing which was more marked on the right than 
the left.  Bilateral degenerative joint disease was 
diagnosed.

A VA examination was conducted in July 1997.  The appellant 
complained of discomfort that began upon arising from bed in 
the morning.  Although he can loosen up his knees, he 
continued to have discomfort during the day.  He had the 
sensation of pressure building behind both knees which he was 
required to "pop" throughout the day.  Climbing stairs, 
squatting and any prolonged activity increased his 
discomfort.  He cannot sleep for more than 30 minutes without 
having to get up and "pop" his knees.  On examination he 
had elevated Q-angles bilaterally.  There was severe sub-
patellar crepitus on the left and a positive reverse 
McMurray's sign.  There was minimal sub-patellar crepitus on 
the right.  There was no swelling, no deformity, and no other 
impairment of the knees.  Range of motion on the right was 
between 0-125 degrees and between 0-135 degrees on the left.  
X-rays were indicative of rather severe osteoarthritis in 
both knees.  There were healed arthroscopy portals.

VA Medical Center records from April 1998 noted a complained 
of left knee pain.  The left knee was tender along the medial 
aspect.  Degenerative joint disease was diagnosed.  In June 
1998 he complained of pain in both knees.  There was 
bilateral tenderness medially and degenerative joint disease 
was diagnosed.  In August 1998 the complaint remained the 
same with some temporary relief from prior injections.

A VA examination was conducted in September 1998.  The 
appellant described constant aching, stabbing pain in both 
knees.  Walking and other physical activity aggravated the 
pain.  The left knee was worse than the right.  He did not 
use any assistive walking devices.  The pain radiated to the 
shins.  He reported swelling, giving way, locking, popping 
and grinding sensations.  On examination range of motion of 
the left knee was between 0-115 degrees (active) and 0-118 
degrees (passive).  There was pain past 105 degrees of 
flexion.  The knee was not limited by fatigue, weakness or 
lack of endurance.  There was slight swelling with a small 
effusion.  There was no instability.  There was no weakness.  
There was tenderness over the lateral medial joint line.  
There was no redness, heat or abnormal movement.  There was 
guarding of movement associated with crepitus.  Retropatellar 
crepitus was said to be mild.  His gait was antalgic on the 
left.  He was unable to do a keep knee bend.  There were no 
callosities or unusual shoe wear patterns.  Ankylosis was not 
present.  There were no signs of inflammatory arthritis.  
There was no lateral or medial collateral ligament laxity and 
no anterior or posterior cruciate laxity.  McMurray's test 
was positive.  X-rays revealed mild to moderate 
osteoarthritis accompanied by moderately sized joint 
effusion.  Moderately advanced medial compartment 
osteoarthritis was diagnosed.

Range of motion on the right was between 0-125 degrees 
(active) and 0-130 degrees (passive).  McMurray's test was 
negative.  The knee was not limited by fatigue, weakness or 
lack of endurance.  There was slight swelling and small 
effusion.  There was no instability or weakness.  There was 
tenderness over the lateral medial joint line.  There was no 
redness, heat or abnormal movement.  He was unable to do a 
deep knee bend.  There were no callosities or unusual shoe 
wear pattern.  Ankylosis was not present and there were no 
signs of inflammatory arthritis.  There was no lateral or 
medial collateral ligament laxity and no anterior or 
posterior cruciate laxity.  Minimal osteoarthritis in the 
right knee was diagnosed.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board first notes that the appellant has been rated under 
Diagnostic Code 5257 without any evidence of subluxation or 
lateral instability for either knee.  The RO has recognized 
that the appellant has pain and that there is periarticular 
pathology of both joints.  Extension in both knees was to was 
to 0 degrees on all examinations, both with active and 
passive range of motion tests and with consideration of any 
limitations imposed by painful motion.  These findings do not 
merit a compensable evaluation under Diagnostic Code 5261.  
Flexion on multiple examinations was found between 125-130 
degrees on the right and between 105 and 135 degrees on the 
left, both with active and passive range of motion and with 
consideration of any limitations imposed by painful motion.  
None of these findings merit a compensable evaluation under 
Diagnostic Code 5260.  Although the use of Diagnostic Code 
5257 is not the wisest choice, 38 C.F.R. § 4.59 requires the 
assignment of a minimal compensable rating without directing 
which code to employ.  

With regard to the right knee post-partial medial 
meniscectomy, Diagnostic Code 5258 contemplates symptoms 
attributable to a dislocated semilunar cartilage.  No 
evidence attributes the appellant's painful right knee to the 
partial medial meniscectomy.  There is no evidence of 
frequent episodes of locking or frequent episodes of 
effusion, therefore application of this code is not 
warranted.

With regard to the right knee and Diagnostic Code 5259, the 
appellant's pain and symptomatology have not been attributed 
to the partial meniscectomy, therefore application of this 
code is not warranted.

The arthroscopy portals on the right knee were healed on 
examination and there is no objective evidence that they are 
painful or tender.  The appellant has never alleged that the 
scars are tender or painful.  Therefore under Diagnostic Code 
7804, a 10 percent evaluation for superficial scars that are 
tender and painful on objective demonstration is not 
warranted.

Absent evidence of ankylosis in the knees, impairment of the 
tibia and fibular or genu recurvatum, no other Diagnostic 
Codes pertaining to the knee apply.  Therefore, the RO 
assigned a 10 percent evaluation under Diagnostic Code 5257 
in recognition that the appellant has knee pain that is not 
compensable under any other knee Diagnostic Code.  

The Board has examined whether a separate rating for 
arthritis in either joint may be assigned.  There is X-ray 
evidence of degenerative joint disease in both knees.  
However, the assignment of a separate evaluation for 
arthritis in addition to an evaluation under Diagnostic Code 
5257 contemplates that instability and subluxation actually 
exist in the affected joint.  As previously discussed, the 
appellant has been rated under this Diagnostic Code in 
recognition of periarticular pathology productive of painful 
motion, not based on actual findings of subluxation or 
lateral instability. 

The current evaluations contemplate the presence of 
degenerative changes, chondromalacia and some pain.  See 
38 C.F.R. § 4.59 (1998).  In order to warrant an increased 
evaluation, the disorder must approximate the functional 
equivalent of limitation of motion commensurate with a 20 
percent evaluation for either flexion or extension.  In 
regard to this appellant's range of motion, either active or 
passive, the ranges described on multiple examinations have 
never approximated a 20 percent evaluation.  This establishes 
that any functional impairment is equal to actual limitation 
of motion.  The appellant has contended that he cannot stoop, 
squat, kneel or walk far and that his painful motion warrants 
an increased evaluation.  However, painful motion that 
restricts movement the equivalent of a 20 percent evaluation 
has never been described by a medical examiner.  The 
appellant is competent to state that his condition is worse.  
However, the training and experience of the medical personnel 
makes their findings more probative as to the extent of the 
disability.  Additionally, more movement than normal, 
weakened movement, excess fatigability, or incoordination 
have not been identified on multiple examinations.  On the 
contrary the examiner in September 1998 found no limitation 
imposed by fatigue, weakness, abnormal movement, or lack of 
endurance in either knee.  In sum, there is minimal 
functional impairment.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


Left Wrist

The appellant has contended that he has pain in his left 
wrist.  If he has to lift, pull, or push himself using his 
wrist it dramatically adds to his pain.  He disagrees with 
any statement that there is no objective evidence of painful 
motion.

The appellant is currently evaluated under Diagnostic Code 
5215 for limitation of motion of the wrist.  For dorsiflexion 
of less than 15 degrees, a 10 percent evaluation is warranted 
for either the major or minor hand.  With palmar flexion 
limited in line with the forearm, a 10 percent evaluation is 
warranted for either the major or minor hand.  Lacking 
evidence of ankylosis, no other Diagnostic Code is 
applicable.

The service medical records contained an April 1989 letter 
written by Dr. Robichaux which indicated that he had seen the 
appellant for problems associated with an old left wrist 
injury.  X-rays had showed that there was evidence of carpal 
instability which might require surgical intervention.  There 
were no other notations regarding the left wrist.

A January 1993 letter from Dr. Atkins indicated that he had 
seen the appellant for bilateral wrist pain and popping.  
Partial relief had been obtained using steroid injections.  
He complained of limited motion, discomfort and some cracking 
and popping.  Examination of "the" wrist revealed slight 
limitation of flexion and extension without crepitus.  X-rays 
revealed a slight radial shift of the lunate.  Dr. Atkins 
opined that the lunate shift of "the" wrist was most likely 
due to repeated and probably unrecognized sprains.  There was 
no evidence on X-ray of arthritic changes, never the less 
there was certain to be some change.  No further 
identification as to which wrist was being discussed was 
given.

In VA Medical Center records from March 1995, the appellant 
complained of left wrist pain for the last 6 months.  On 
examination there was slight tenderness on both sides of the 
wrist but no swelling.  X-rays of the left wrist failed to 
reveal any bone or joint abnormality.

A VA examination was conducted in July 1997.  The appellant 
was identified as right-handed.  He complained of developing 
tendonitis in his left wrist in 1986.  He reported a dull 
ache with activity and indicated there was decreased motion.  
Range of motion in the left wrist was reported as 70 degrees 
dorsiflexion; 55 degrees palmar flexion; 25 degrees radial 
deviation; 20 degrees ulnar deviation.  Associated X-rays of 
the wrist showed no bone or joint pathology.  However, the 
examiner indicated that the X-rays had shown extensive 
arthritic changes or spurring in the greater multangular 
bone, but not the extent exhibited on the right.  
Osteoarthritis of the greater multangular metacarpal joints 
in the wrist was diagnosed.

A VA examination was conducted in September 1998.  He was 
again identified as being right-handed.  The appellant 
reported that he developed pain in both wrists beginning in 
1987.  He had received cortisone injections.  He complained 
of intermittent aching pain.  Extensive use of his left wrist 
aggravated the pain.  He denied the use of a support or brace 
for his left wrist.  He noted swelling, popping, numbness and 
tingling in his left hand and fingers.  He denied any 
discoloration or grinding.  Examination showed no anatomical 
defect.  Range of motion in the left wrist was reported as 
flexion to 75 degrees; extension to 80 degrees; ulnar 
deviation to 40 degrees; radial deviation to 45 degrees.  
There was no tenderness over the tendons of the left wrist 
and a negative Tinel's sign over the carpal tunnel.  
Associated X-rays were said to show a somewhat hypertrophic 
appearance of the ulnar styloid.  Mild tendonitis of the left 
wrist was diagnosed.

Range of motion studies reported in 1997 and 1998 do not rise 
to the level of a compensable evaluation under Diagnostic 
Code 5215, therefore the preponderance of the evidence is 
against a higher evaluation under this Diagnostic Code.  The 
Board has also considered whether the functional impairment 
imposed by the reported painful motion rises to the level of 
a compensable evaluation.  In order to warrant an increased 
evaluation, the disorder must approximate the actual or 
functional equivalent of limitation of dorsiflexion to less 
than 15 degrees or limitation of palmar flexion in line with 
the forearm.  In regard to the appellant's actual range of 
motion, the ranges on two examinations have never 
approximated a compensable range of motion.  However, the 
appellant has stated that he has increased impairment due to 
the pain and decreased movement in his left wrist.  The 
appellant has consistently complained of pain during various 
examinations and his range of motion in the joint has varied 
from examination to examination.  The provisions of 38 C.F.R. 
§ 4.59 contemplate the assignment of a minimal compensable 
evaluation for periarticular pathology productive of painful 
motion.  The Board has considered the July 1997 examination 
wherein osteoarthritis was diagnosed and the September 1998 
VA examination that reported a hypertrophic appearance of the 
ulnar styloid and mild tendonitis.  This is competent 
evidence of periarticular pathology.  This evidence, in 
addition to the appellant's complaints of painful movement, 
warrants a minimal compensable evaluation for the left wrist.  
To this extent, the evidence supports a 10 percent evaluation 
and no more.  The preponderance of the evidence is against an 
evaluation in excess of the 10 percent and there is no doubt 
to be resolved.


ORDER

An increased evaluation for chondromalacia patella of the 
right knee, post partial medial meniscectomy and 
chondromalacia of the left knee is denied.  A 10 percent 
evaluation for residuals of an injury to the left wrist is 
granted, subject to the controlling regulations applicable to 
the payment of monetary awards.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

